 In the Matter of F. A. HILLS AND F. A. GRAHAM, INDIVIDUALLY AND ASCOPARTNERS DOING BUSINESS UNDER THE NAME OF HILLS CREEK LUMBERCOMPANY, AND WILLAMETTE VALLEY LUMBER OPERATORS ASSOCIATIONandLUMBER AND SAWMILL WORKERS UNION, LOCAL No. 2574, -UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE A. F. OF L.-Case No. C-1822.-DecidedMarch 17, 1941Jurisdiction:lumber industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered in stipulation.Mr. William A. Babcock, Jr.,for the Board.Mr. E. O. Ir nnel,of Eugene, Oreg., for the respondents Hills andGraham.Mr. Lawrence T. HarrisandMr. G. A. Metzger,of, Eugene, Oreg.,for the respondent Operators Association.Mr. William O. Kelsay,of Dexter, Oreg., for 'the L. 'S. W. U.Cake, Jaureguy cPc Tooze,of Portland, Oreg., for the I. E. U. andI.E. U. Local 71-1.Mr. Sidney Sugerman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon a charge and an amended charge duly filed by Lumber andSawmillWorkers Union, Local No. 2574, United Brotherhood,- dfCarpenters and Joiners of America, affiliated with the A. F. of L.,herein called the L. S. W. U., the National Labor Relations Board,herein called the Board, by the Regional Director for the NineteenthRegion (Seattle,Washington), issued its complaint dated November20, 1940, against F. A. Hills and F. A. Graham, individually and ascopartners doing business under the name of Hills Creek LumberCompany, Jasper, Oregon, herein called the respondents Hills andGraham ; and against Willamette Valley Lumber Operators Associa-tion, Eugene, Oregon, herein called the respondent Operators Associa-30 N. L R. B., No. 52.340 F.A.HILLS & F. A. GRAHAM.341tion, alleging that all the respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act'and, further, that the respondents Hills and Graham had so engagedand were so engaging within the meaning of Section 8 (3) and (5)of the Act.With respect to the unfair labor practices, the complaint alleged insubstance (1) that all the respondents dominated and interfered with,the administration of Loyal Legion of Loggers and Lumbermen, hereincalled the 4L; that the respondents Hills and Graham dominated andinterfered with the formation of Loyal Legion of Loggers and Lumber:Lumber-men, Local 71, District 1, herein called 4L Local 71-1; that all therespondents dominated and interfered with the administration of 4LLocal 71-1, and contributed financial and other support thereto as wellas to the 4L; also,, that all the respondents dominated and interferedwith the formation and administration of Industrial Employees' Union,Inc., herein called the I. E. U., successor to the 4L, and of IndustrialEmployees' Union, Inc., Local 71, District 1, herein called I. E. U.Local 71-1, successor to 4L Local 71-1, and contributed financial andother support to said successors; (2) that, by discharging and refusingto reiiistate Thomas-Turnbull on April 10, 1939, because of his member-ship in and activities on behalf of the L. S. W. U. and because of hisrefusalto join and his activities in opposition to I. E. U. Local 71-1,the respondents Hills and Graham discriminated in regard to the hireand tenure of his employment, thereby discouraging membership inthe L. S. W. U. and encouraging membership in I. E. U. Local 71-1;(3) that on or about April 4, 1939, and at other times thereafter, therespondents Hills and Graham refused to bargain collectively withthe L. S. W. U., the duly designated, exclusive representative of allthe employeesin anappropriate unit; (4) that by all the foregoing, andby various other specified acts, all the respondents have interferedwith, restrained and coerced their,employees in the exercise of therights guaranteed in Section 7 of the Act.The complaint, with a copy of the amended charge and a notice ofhearing, was duly served upon all the respondents, the I. E. U., I. E. U.Local 71-1, and the L. S. W. U. On January 22, 1941, the RegionalDirector issued an order postponing the hearing until further notice.On January 25, 1941, all the respondents, the I. E. U., I. E. U. Local71-1,1 the L. S. W. -U., and the- attorney for the Board entered into a'The name as typed above the signatories for the Local reads in part."Local No 80,District 1."The numerals "80" are evidently a typographical error,' and should be "71" asstated in the recitals, preambles, and body of the situation, and in the supplementalstipulation.- 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulation, subject to the approval of the Board, for settlement of thecase in part.This stipulation provided as follows :This Agreement made and entered into by and between F. A.Hills and F. A. Graham, copartners doing business under thename of Hills Creek Lumber Company, hereinafter called the"respondents F. A. Hills and F. A. Graham," by and through theirattorney,E.O. Immel; Willamette Valley Lumber OperatorsAssociation, hereinafter called "respondent Operators Associa-tion," by and through Lawrence T. Harris, its attorney and G. A.Metzger, its secretary; Lumber and Sawmill Workers Union LocalNo. 2574, chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with American Federation of Labor,hereinafter called '"Lumber and Sawmill Workers Union, LocalNo. 2574," by and through William Kelsay, President of Willamette Valley District Council of Lumber and Sawmill Workers;IndustrialEmployees' Union, Inc., and Industrial Employees'Union, Inc., Local No. 71, District 1, hereinafter called "I. E. U.and I. E. U. Local 71-1," by and through Cake, Jaureguy andTooze, their attorneys; and William A. Babcock, Jr., attorney forthe National Labor Relations Board, witnesseth :WHEREAS, an amended charge was duly filed in the above matterby Lumber and Sawmill Workers Union, Local No. 2574, on'September 30, 1940 and a complaint and notice of hearing in theabove matter based on the said amended charge, were duly madeand issued by the National Labor Relations Board on November20, 1940, and duly served on the above named parties;WHEREAS,-there is iiow pending before the United States CircuitCourt of Appeals for the Ninth Circuit,'in the case of NationalLabor Relations Board v. C. D. Johnson Lumber Corporationand Willamette Valley Lumber -Operators Association, Case No.9593, a petition by the National Labor Relations Board for theendorsement of orders made and entered by the National LaborRelations Board on January 25, 1940, in the matter of C. D. John-son Lumber Corporation; Willamette Valley Lumber OperatorsAssociation, Inc., a corporation ; Industrial Employees Union, Inc.,a corporation, and Industrial Employees Union, Inc., Local No.50,District 1, and Oregon and Washington Council of Lumberand Sawmill Workers Union, affiliated with the A. F. of L., Co-lumbia River District Council No. 5, Lumber and. Sawmill Work-ers, affiliated with I.W. A. and Lumber and Saw mill WorkersUnion, Locals No. 2803 and No. 2751, affiliated with the I. W. A. ;Cases Nos. C-641 and C-642;WHEREAS, the issues arising out of the allegations in the com-plaint herein, which relate to the alleged domination of, inter- F.A.HILLS &IGRAHAM343ference with, and.support given, to the administration of the LoyalLegion of Loggers andjLumbermen, hereinafter called "4L," andits locals, the reorganization of the said 4L into the I. E. U., and,the administration of the I. E. U. by the respondents, and byother employer members of the 4L, are substantially the same asthe, issues, raised, by similar allegations in the- complaint in theMatter of the C. D. Johnson Lumber Corporation, et al, and thefacts and evidence concerning said allegations are substantiallythe same as the facts and evidence developed in the hearing inthat matter;, andWHEnEAS, it is the desire and intention of the parties heretoby this stipulation to dispose of and to adjust certain issues inthe, above entitled matter without the conduct of a hearing orthe taking of testimony herein, the parties hereto stipulate andagree :IThe respondents F. A. Hilt and F. A. Graham, as copartners, do-ing business under the name of Hills Creek Lumber Company, areengaged iii the business of logging; producing and selling lumberand lumber productsrat and near Jasper, Oregon, with their, prin-cipal place of business and office at Jasper, Oregon. In the Courseand conduct of said business the said respondents cause, and forsome time past have continuously caused, the greater portion of theproducts of said business to be sold, shipped and transported topoints outside the State of Oregon.During the years 1938 and1939 the amounts of the sales of such products by the said respond-ents and the amounts and percentages, sold and shipped outsidethe State of Oregon were as followsYear1938----------------------------------------------1939---------------------------------------Production inboard feet5,197,00010,193 000II'Gross sales$85, 213 20181, 374.94Approximatepercent shippedoutside Oregon89Respondent Operators Association is, and at all times sinceMay 3, 1937, has been, a corporation organized' under the laws ofthe State of Oregon, with its principal office at Eugene;, Oregon,and a voluntary association of owners and operators engaged inthe manufacture and production of lumber and lumber productsin the Willamette Valley, State of Oregon.The respondentsF. A. Hills and F. A. Graham, as copartners doing business under 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe name of Hills Creek Lumber Company, are, and at all timessince May 1938, have been members of said respondent OperatorsAssociation.Respondent Operators Association is, and at alltimes since on or about May 3, 1937 has been, engaged in pro-viding information and advice to its members and other em-ployers in the lumber industry in the interest of and on behalfof said employers in connection with their labor and personnelproblems, practices and policies, collective bargaining and otherdealings with their employees and representatives of their em-ployees; in promoting the mutual benefits of said employers andthe maintenance of uniform wage-schednles, hours of labor, andworking conditions; in conducting collective bargaining negotia-tions and executing collective bargaining agreements with labororganizations in the interest of and on behalf of said employers;and in other related and similar activities in the interest of and onbehalf of said employers.IIILumber and Sawmill Workers Union, Local No. 2574, charteredby the United Brotherhood of Carpenters and Joiners of America,affiliated with the A. F. of L. and I. E. U. and I. E. U. Local 71-1,are labor organizations within the meaning of Section 2, sub-section (5) of the Act.IVThe respondent Operators Association waives its right to filean answerherein, and the I. E. U. and I. E. U. Local 71-1 waiveany rights they may have to intervene herein; but by such waiversnone of said parties admit the truth of the allegations of the com-plaint or any of them, and then only for the purposes of thiscase.Nothing herein shall deprive I. E. U. or I. E. U. Local71-1 of any rights they may have to intervene in any hearing orproceeding, that is conducted under the,allegationsof the com-plaint not disposed of by this stipulation and which set forth orrelate to the allegedrefusalof the respondents F. A. Hills andF. A. Grahamto recognizeor bargain collectively with Lumberand Sawmill Workers Union Local 2574 in violation of Section8 (5) and (1) of the National Labor Relations Act.Subject to the provisions of Paragraphs IV and IX of thisstipulation, all parties hereto expressly waive their rights toa hearing in this matter and to appear in person or otherwise,to give testimony and examine or cross-examine- witnesses (asprovided in Section 10 (b) of the National Labor Relations Actand in the National Labor Relations BoardRules and Regula- F.A.HILLS & F. A. GRAHAM345tions Series 2, as amended), and expressly waive the makingor findings of fact and conclusions of law by the National LaborRelations Act.VIThe pleadings and other formal papers herein, including theamended charge, complaint and notice of hearing and affidavit,of service thereof, orders postponing hearing and extending timefor filing of answers and affidavits of service thereof ; and thisstipulation may be entered in the record herein by filing with theChief Trial Examiner of the National Labor Relations Board,Washington, D. C.VIIIt is expressly consented and agreed by the parties hereto thatupon the basis of the pleadings and this stipulation the followingorders may be immediately made and entered in the above matterby the National Labor Relations Board.AThe respondents,F.A. Hills and Graham, copartners, doingbusiness under the name of Hills Creek Lumber Company, andtheir agents,successors,and assigns,shall:1.Cease and desist from :(a)Dominating or interferingwiththe administration ofI.E. U. Local 71-1 or the formation or administration of anyother labor'organization,and contributing support to I. E. U.Local 71-1, or any other labor organization of their employees;(b)Recognizing I. E. U. Local71-1 as therepresentativeof any of their employees for the purpose of dealingwith themconcerning grievances,labor disputes,rates of pay,wages, hoursof employment,and other conditions of work;(c)Giving effect to any contract they may have entered intowith I. E. U. Local 71-1 concerning wages, hours, and workingconditions ;(d)` In any manner requiring their employees to contribute tothe support of I. E.U. Local 71-1, and in any manner makingfurther deductions from the pay or wages of their employees,or any.of them, for dues or fees payable, or to become payable,to said organization;(e)Dischargingor threatening to discharge any of their em-ployees, or in any other manner discriminating against any oftheir employees in regard to their hire or tenure of employmentor any term or condition of employment because of their membership in or activities on behalf of Lumber and Sawmill Workers 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion Local No. 2574,- or any other labor organization of theiremployees, or because of their failure to become or remain mem-bers of I. E. U. Local 71--1, or any other labor organization oftheir employees;(f)In any other manner interfering with, restraining orcoercing their employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations,' to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withhold all recognition from I. E. U. Local 71-1 as arepresentative of any of their employees for the purpose ofdealing with them concerning grievances, labor disputes, ratesof pay, wages, hours of employment, or other conditions ofwork, and completely disestablish I. E. U. Local 71-1 as suchrepresentative;(b)Make whole Thomas Turnbull for any loss he may havesuffered by reason of any alleged discrimination against himby the said respondents by the,payment to him of the sum of$300.00;(c)Post immediately in conspicuous places in and about theirplant and logging operations at and near Jasper, Oregon, andmaintain for a period of at least sixty, (60) consecutive daysfrom the date of posting, notices to their employees stating that :(1) they will cease and desist in the manner set forth in para-graphs 1 (a) to 1 (f), inclusive, of this order, (2) that the re-spondents will take the affirmative action set forth in para-graphs 2 (a) and (b) of this order and (3) that the respondents'employees are free to form and join any labor organization oftheir own choosing;(d)Notify the Regional Director for the Nineteenth Region,inwriting, within ten days from the date of this order whatsteps they have taken to comply therewith.BWillamette Valley Lumber Operators Association' and its offi-cers, agents, and successors, and assigns, shall :1.Cease and desist from :(a)Interfering with the administration of I. E. U. Local71-1, or the formation or administration of any other 'labororganization ; IF.A.HILLS & F. A. GRAHAM347(b)Giving effect to any contract it may have entered intowith I. E. U. Local 71-1, or with the I. E. U. affecting I. E. U.Local 71-1 concerning wages, hours, and working conditions,whether it be a contract in existence at the time of the issuanceof the complaint in this case or one entered into subsequent tothe issuance of the complaint.(c) In any manner interfering with, restraining or coercingthe employees of its members in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of collectivebargaining. or other mutual aid or protection, as guaranteed inSection 7 of the Act.,2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act.(a) Immediately notify, in writing, all of its members that itwill cease and desist in the manner set forth in paragraphs 1 (a),(b), and (c) of this order;(b) Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) clays from the date of this order what stepsit has taken to comply therewith.VIIIIt is further stipulated and -agreed that if, in the final deter-mination by the United States Circuit Court of Appeals for theNinth Circuit or the United States Supreme Court, in the eventof an appeal thereto, in the case of National Labor Relations Boardv.C. D. Johnson Lumber Corporation; et al, Sections 1 (a), (b),(c), (d), and (e), and 2 (a) and (b) of the order made and enteredby the Board against the said C. D. Johnson Lumber Corporation,and Sections 1 (a) and (b) of the order made and entered by theBoard against Willamette Valley Lumber Operators Associationin the Matter of C. D. Johnson Lumber Corporation, et al, or anyof said sections or subsections, are enforced by the decree of theCircuit Court of Appeals or the United States Supreme Courtinsofar as the same relate to the I. E. U. general or parent organiza-tion, additional or further orders may be made and entered bythe National Labor Relation's Board in the above entitled matter,-in the form recited below, to the extent that the correspondingorders, sections, subsections, and parts thereof, made and enteredby the Board in the Matter of C. D. Johnson Lumber Corporation,-et al, are enforced by said Circuit Court or Supreme Court, inso-far as they relate to the I. E. U. parent or general organization,or may be entered in the form recited below, modified to conform 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the final determination by said Circuit Court or Supreme Courtin.the case of National Labor Relations Board.v. C. D. JohnsonLumber Corporation, et al._AThe respondents F. A. Hills and F. A. Graham, copartners doingbusiness under the name of, Hills Creek Lumber Company, andtheir agents, successors and assigns, shall :1.Cease and desist from :(a) Dominating and interfering with the administration of theI.E. U., or with the formation or administration of any otherlabor organization or their employees, and from contributingfinancial or other support to the I. E. U., or any other labor organi-zation of their employees;(b)Recognizing the I. E. U. as the representative of any oftheir employees for the purpose of dealing with them concerninggrievances, labor disputes, rates of pay, wages, hours of employ-ment, and other conditions of work;(c)Giving effect to any contract they may have entered intowith the I. E. U. either before or after the issuance of the com-plaint herein, concerning wages, hours, and working conditions;(d) In any manner requiring their employees to contribute tothe support of the I. E. U., and in any manner making furtherdeductions from the pay or wages of their employees, or any ofthem, for dues or fees payable, or to become payable, to saidorganization ;(e)Acting through the Willamette Valley Lumber OperatorsAssociation, or any other employer or association of employers,in interfering with the administration of the I. E. U., or any otherlabor organization, or contributing support to it, or any otherlabor organization, or in interfering with, restraining or coercing-their employees in ,the exercise of their rights to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theAct ;(f) In any other manner interfering with, restaining or coercingtheir employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theAct. F.A.HILLS & F. A. GRAHAM349.2.Take the following affirmative action, which the Board findswill effectuate the policiesof the Act;(a)Withdraw all recognition from the I. E. U. as representa-tives of any of their employees for the purpose of dealing withthem concerning grievances,labor disputes,rates of pay,wages,hours, of employment,or other conditions of work,and completelydisestablishthe I.E. U. as such representatives;(b)Reimburse individually and in full all employees who wereor still are members of the I.E. U. for all dues and fees,if any,which theyhave deducted from their wages, salaries or otherearnings on behalf ofthe I.E. U. subsequent to the datethat thestipulation uponwhich thisorder is based was approved by theNational Labor Relations Board.(c) Immediately post notices to all of their employees in con-spicuous places in and about their logging operations and theirsawmill and manufacturing plant at and near Jasper, Oregon,and maintain such notices,for a period of at least sixty (60)consecutive days, statingthat theywill cease and desist in themanner set forth in paragraphs 1 (a) to(g) of this order bothinclusive,and that theywill take the affirmative action set forth inparagraphs 2 (a), (b) and(c) of this order.(d)Notify theRegional Director for the Nineteenth Region,in writing,within ten(10) days from the date of this order whatsteps the respondents have taken to comply herewith.BWillametteValleyLumber Operators Association,and itsofficers, agents,successors,and assigns,shall :1.Cease and desist from.:-(a) Interfering with the administration of the I. E. U. or theformation or administration of any other labor organization, andcontributing support to the I.E. U., or any local or subdivisionthereof, or any other labor organization.(b)Giving effect to any contract it may have entered into withthe I.E. U., either before or after the issuance of the complaint inthis matter,concerning the wages,hours and working conditionsof the employees of respondents F. A. Hills and F. A. Graham.(c) In any manner interfering with, restraining,or coercingthe employees of its members in the exercise of their rights to self-organization,to form, join, or assist labor organizations,to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed inSection7 of the Act. 3 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately notify, in writing, all of its members that itwill cease.and desist in-the manner set forth in paragraphs 1 (a),(b), and,(c) of this order;(b)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this order whatsteps it has taken to comply herewith.By "final determination by the United States Circuit Court ofAppeals for the Ninth Circuit or the United States Supreme Courtin the event of an appeal thereto in the case of the National LaborRelations Board v. C. D. Johnson Lumber Corporation, et al,''ismeant the final decision and decree by the United States Su-preme-Court on an application for certiorari by any of the partiesin said case to said Court, either in denying such application orin its determination of such controversy if said application isgranted, or the decision and decree of the United States CircuitCourt of Appeals for the Ninth Circuit in said case in the eventthat none of the parties to said case apply for certiorari to theUnited States Supreme Court or attempt to appeal to said Court inany other manner within the period allowed bylaw.This stipulation, if approved by the National Labor RelationsBoard, shall constitute a final and complete settlement and dis-position of the issues raised by the complaint herein, except forthose issues raised by those allegations of said complaint, in Para-graphs I, II, IV, XI, XII, XIII, XVII, XIX, XXI and XXII,thereof, which set forth or relate to the alleged refusal of the.respondents F. A. Hills and F. A. Graham to recognize and bar-gain collectively with Lumber and Sawmill Workers Union, LocalNo. 2574, as -the exclusive representative of certain of its em-ployees for the purposes of collective bargaining, in violation ofSection 1(5) and (1) of the National Labor Relations Act.Thecomplaint, except,for such allegations shall be construed to bedismissed as to all allegations which are not disposed of by theorders to be entered-by the Board pursuant to the terms of thisstipulation.Nothing in this stipulation shall preclude the Na-tional Labor Relations Board from conducting a hearing or inany other manner proceeding upon -the said allegations of thecomplaint -in the paragraphs of the complaint above enumeratedor deprive any of the parties hereto of any rights they may haveto participate in any such hearing or proceedings. F.A.HILLS & F. A. GRAHAMX351The parties hereto, and each of them,-expressly consent andagree that on application by the said Board, a. decree or decreesenforcing the order or orders of said Board in this matter maybe entered by the United States Circuit Court of Appeals forthe Ninth Circuit without notice to any of said parties; and theparties, and each of there, expressly waive their rights to contestsuch application or to object to the entry of such decree or decreesand expressly waive their rights to be notified of such application.XIThe entire agreement between the parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of, any kind which varies, alters, or adds to it.XIIIt is understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board after itssubmission to the Board in Washington, D. C.On January 27, 1941, the respondents Hills and Graham, theL. S. W. U., and the attorney for the Board entered into a supple-mental stipulation, subject to the approval of the Board, for settle-ment of the remainder of the case. This supplemental stipulationprovided as follows.This agreement made and entered into by and between F. A.Hills and F. A. Graham, copartners doing business under, thename of Hills Creek Lumber Company (hereinafter called` therespondents F. A. Hills and F. A. Graham), by and through theirattorney,E.O. Immel; Lumber and Sawmill Workers Union,Local 2574, chartered by Unitea Brotherhood of Carpenters andand Joiners of America, affiliated with the American Federationof Labor (hereinafter called Lumber and Sawmill Workers Union,Local No. 2574), by and through William Kelsay, President Wil-lamette Valley District Council of Lumber and Sawmill Workers;and William A. Babcock, Jr., Attorney for the National LaborRelations Board, witnesseth :WHEREAS, a stipulation has been entered into by the above namedparties andWillamette Valley Lumber Operators Association,Industrial Employees' Union, Inc., (hereinafter called'I. E. U.),and Industrial Employees' Union, Inc., Local No. 71, District 1(hereinafter called I. E. U. Local 71-1), under date of January25, 1941, disposing of some of the issues raised by the complaint in 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe above matter, but not disposing of those allegations of the com-plaint which set forth or relate to the alleged refusal of the re-spondents F. A. Hills and F. A. Graham to recognize or bargainwith Lumber and Sawmill Workers Union, Local No. 2574, inviolation of Section 8 (5) and (1) of the National Labor RelationsAct; andWHEREAS, the above named parties desire to dispose of theremaining issues without the conduct of a hearing or the taking oftestimony, the parties hereto stipulate and agree :IAll the production and maintenance employees, exclusive ofsupervisory and clerical employees, employed by the said respond-ent in and about their mill and logging operations at and nearJasper, Oregon, constitute a unit appropriate for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment in order to insureto said employees the full benefit of their right to self organizationand to collective bargaining, and to otherwise effectuate the policiesof the National Labor Relations Act.IIAll parties hereto expressly waive their right to a hearing inthis matter and to appear in person, or otherwise, to give testimonyand examine or cross-examine witnesses (as provided in Section10 (b) of the National Labor Relations Act and in the NationalLabor Relations Board Rules and Regulations, Series 2, asamended), and all the parties hereto expressly waive the makingof findings of fact and conclusions of law by the National LaborRelations Board.IIIThis stipulation shall be made a part of the record in the aboveentitledmatter by filing with the Chief Trial Examiner of theNational Labor Relations Board,Washington, D. C.IVUpon the basis of the pleadings, this stipulation, and that certainstipulation made and entered into in` this matter by the abovenamed parties and I. E. U., I. E. U. Local 71-1 and WillametteValley Lumber Operators Association under date of January 25,1941, the following order may be immediately made and enteredin the above matter by the National Labor Relations Board, or F.A.HILLS & F. A. GRAHAM353may be incorporated in and made a part of any order' made andentered by the said Board against the respondents F. A. Hills andF. A. Graham pursuant to the provisions of Paragraph VII of theabove described stipulation, dated January 25, 1941.Respondents F. A. Hills and F. A. Graham, copartners, doingbusiness under the name of Hills Creek Lumber Company, andtheir agents, successors and assigns, shall :1.Cease and desist from :(a) Refusing to recognize and bargain collectively with Lumberand Sawmill Workers Union, Local No. 2574, chartered by theUnited Brotherhood of Carpenters and Joiners of America, affili-ated with the American Federation of Labor, as the exclusive rep-resentative, of all the production and maintenance employees, ex-clusive of supervisory and clerical employees, employed by therespondents in and about their mill and logging operations at andnear Jasper, Oregon, until such time as a majority of suchemployees shall designate a different collective bargaining representative or representatives.(b) In any other manner interfering with, restraining or co-ercing their employees in the exercise of their rights to self or-ganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed underSection 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act.(a)Upon request, bargain collectively with Lumber and Saw-millWorkers Union, Local 2574, as the exclusive representativeof all production and maintenance employees, exclusive of su-pervisory. and clerical employees, employed by the said respond-ents in and about their mill and logging operations at and nearJasper,respect to rates of pay, wages, hours of employment or otherconditions of employment until such time as a majority of suchemployees shall designate another or different representative orrepresentatives and such representative or representatives de-mand recognition of the said respondents as such bargainingrepresentative.(b) Post immediately in conspicuous places in and about theirplant and logging operations at and near Jasper, Oregon, andmaintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to their employees stating that 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) they will cease and desist in the manner set forth in para-graphs 1 (a) and (b) of this order and (2) they will take theaffirmative action set forth in paragraph 2 (a.) of this order.(c)Notify the Regional Director for the Nineteenth Regionin writing within ten days of the date. of this order what stepsthey have taken to, comply therewith.VThis stipulation and the stipulation in this matter dated Jan-uary 25, 1941, which is described above, shall constitute a finaland complete settlement and adjustment of the issues raised bythe complaint herein, and the complaint shall be considered tobe dismissed by the National Labor Relations Board as to allallegations of said complaint which are not disposed of by theorders which are entered by the said board pursuant to saidstipulations.VIThe parties hereto, and each of them, expressly, consent andagree that on application by the said Board, a decree enforcingthe order of the Board entered pursuant to the provisions ofthis stipulationmay be entered by the United States CircuitCourt of Appeals for the Ninth Circuit without notice to any ofthe said parties; and the parties hereto, and each of them ex-pressly, waive their rights to contest such application or to objectto the entry of such decree and expressly waive their rights tobe notified of such application.VIIThe entire agreement between the parties is contained withinthe terms of this stipulation and there is no verbal agreement ofany kind which varies, alters or adds to it.VIIIIt is understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board after itssubmission to the Board in Washington, D. C.On February 7, 1941, the I. E. U. and I. E. U. Local 71-1 by separateinstrument, which is hereby made a part of the record in the, above-entitled case, stipulated as follows :COME Now the Industrial Employees Union, Inc., and Indus-trialEmployees Union Local 71, District 1, by and through the F.A.HILLS & F.A.GRAHAM355undersigned, their attorneys, and admit and represent to saidBoard that they and each of them have been duly served with acopy of the complaint, notice of hearing, and order postponinghearing and extending time for filing answers in the above en-titledmatter, and have heretofore signed a certain stipulationdated January 25th, 1941, and have also received copies of thatcertain supplemental stipulation between F. A. Hills and F. A.Graham, copartners doing business under the name of Hills CreekLumber Company, Lumber and Sawmill Workers Union, Local2574, and William A. Babcock, Jr., attorney for the National LaborRelations Board, under date of January 27th, 1941.You are advised that Industrial Employees Union, Inc., andIndustrial Employees Union, Local 71, District 1, do not admitthe truth of any allegations of the complaint herein or of anyof the statements contained in the supplemental stipulation firstabove mentioned, and do not admit that there is any justificationfor the entry of the order provided for in said supplemental stipu-lation,_ but on the contrary deny that such is the fact; but suchorganizations and each of them waive all right to make objectionbefore the Board to the approval of such supplemental stipulationand the entry by, the Board of the order provided for in suchsupplemental stipulation in the form there set forth, and if thesaid Board on the basis of the pleadings, said supplemental stipu-lation and the stipulation signed by the undersigned, makes andenters such order in the form therein set forth, said organizationsand each of them waive all right to protest the entry upon appli-cation by the National Labor Relations Board of a decree by theUnited States Circuit Court of Appeals enforcing said order, andwaive all right, to receive notice of such application and waiveall, right to intervene in any such proceedings before said courtor to petition said court to set aside said order; but by this waiverIndustrial Employees Union, Inc., does not waive any furtherright it may have with respect to the organization of,any, new ordifferent local of a labor organization.On February 21, 1941, the Board issued an order approving the first-mentioned stipulation and the supplemental stipulation, making thema part of the record in the case, and transferring. the case to and con-tinuing it before the Board for the purpose of entry of a Decisionand Order by the Board pursuant to the provisions of said stipulationand supplemental stipulation.Upon the stipulations, the supplemental stipulation, and the entirerecord in the case, the Board makes the following:440135-42-Vol 3024 356DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSThe respondents F. A. Hills and F. A. Graham, as copartners, doingbusines under the name of Hills Creek Lumber Company, are engagedin the business of logging, producing, and selling lumber and lumberproducts at and near Jasper, Oregon, with their principal place of busi-ness and office at Jasper, Oregon. In the course and conduct of saidbusiness the said respondents cause, and for some time past havecontinuously caused, the greater portion of the products of said busi-ness to be sold, shipped, and transported to points outside the Stateof Oregon.During the years 1938 and 1939 the amounts of the salesof such products by the said respondents and the amounts and per-centages sold and shipped outside the State of Oregon were as follows :Year1938----------------------------------------------------1939-----------------------------------------------------Production inboard feet5,197,00010,193, 000Gross sales$85, 213 20181,374 94Approximatepercent shippedoutside Oregon8989Respondent Operators Association is, and at all times since May 3,1937, has been, a corporation organized under the laws of the Stateof Oregon, with its principal office at Eugene, Oregon, and a volun-tary association of owners and operators engaged in the manufactureand production of lumber and lumber products in the WillametteValley, State of Oregon.The respondents F. A. Hills and F. A.Graham, as copartners doing business under the name of Hills CreekLumber Company, are, and at all times since May 1938, have beenmembers of said respondent Operators Association.RespondentOperators Association is, and at all times since on or about May 3,1937 has been, engaged in providing information and advice to itsmembers and other employers in the lumber industry in the interestof and on behalf of said employers in connection with their laborand personnel problems, practices and policies, collective bargainingand other dealings with their employees and representatives of theiremployees; in promoting the mutual benefits of said employers andthe maintenance of uniform wage schedules, hours of labor, and work-ing conditions; in conducting collective bargaining negotiations andexecuting collective bargaining agreements with labor organizationsin the interest of and on behalf of said employers; and in otherrelated and similar activities in the interest and on behalf of saidemployers.We find that the above-described operations of the respondentsHills and Graham constitute a continuous flow of trade, traffic, and F,. t A.HILLS &T. A. GRAHAM357commerce among the several States.The respondent Operators, As-sociation acts in the interest of and behalf of the respondents Hillsand Graham and is an employer of the employees of the respondentsII.THE ORGANIZATIONSINVOLVEDLumber and Sawmill Workers Union, Local No.' 2574, UnitedBrotherhood of Carpenters and Joiners of America,affiliatedwiththe A.F. of L.;'Industrial Employees Union,Inc.; and IndustrialEmployees'Union,Inc., Local 71, District 1, are labor organizations.ORDERUpon the basis of the foregoing findings of fact, the stipulations,the supplemental stipulation,and the entire record in the case, andpursuant to Section 10 (c) of the National Labor Relations-Act, the -National Labor Relations Board hereby orders that :AThe respondents F. A. Hills and F. A. Graham,copartners doingbusiness under the name of Hills Creek Lumber Company,Jasper,Oregon, individually and collectively,and their agents, legal repre-sentatives,and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the administration of I. E. U.Local 71-1 or the formation or administration of any other labororganization,and contributing support to I. E. U. Local 71-1, orany other labor organization of their employees;(b)Recognizing I. E. U. Local 71-1 as the representative of anyof their employees forthe purpose of dealing with them concerninggrievances, labor disputes,rates of pay,wages, hours of employment,and other conditions of work ;(c)Giving effect to any contract they may have entered into withI.E. U. Local 71-1 concerning wages, hours,and working conditions ;(d) In any manner requiring their employees to contribute to thesupport of I. E. U. Local 71-1, and in any manner making furtherdeductions from the pay or wages of their employees,or any of them,for dues or fees payable,or to become payable, to said organization ;(e)Discharging or threatening to discharge any of their employees.or in any other manner discriminating against any of their employeesin regard to their hire or tenure of employment or any term or con-dition of employment because of their membership in or activities onbehalf of Lumber and Sawmill Workers Union Local No. 2574, or anyother labor organization of their employees,or because of their failure 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDto become or remain members of I. E. U. Local 71-1, or any other labororganization of their employees; .(f)Refusing to recognize and bargain collectively with Lumber andSawmillWorkers Union, Local No. 2574, chartered by the UnitedBrotherhood of Carpenters and Joiners of America, affiliated withthe American Federation of Labor, as the exclusive representative, ofall the production and maintenance employees, exclusive of super-visory and clerical employees, employed-by-the respondents,-in andabout their mill and logging operations at and near Jasper, Oregon,until such time as a majority of such employees shall designate a dif-ferent collective bargaining representative or representatives.(g) In any other manner interfering with, restraining or coercingtheir employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed under Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withold all recognition from I. E. U. Local 71-1 as a represen-tative of any of their employees for the purpose of dealing with themconcerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of work, and completely disestablishI.E. U. LocalV-1 as such representative;(b)Make whole Thomas Turnbull for any loss he may have sufferedby reason of any alleged discrimination against him by the saidrespondents by the payment to him of the sum of $300 00;(c)Upon request, bargain collectively with Lumber and SawmillWorkers Union, Local 2574, as the exclusive representative of all pro-duction and maintenance employees, exclusive of supervisory and cler-ical employees, employed by the said respondents in and about theirmill and logging operations at and near Jasper, Oregon, for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment or other conditions of employment until such time asa majority of such employees shall designate' another or different rep-resentative or representatives and such representative or representa-tives demand recognition of the said respondents as such bargainingrepresentative.(d)Post immediately in conspicuous places in and about theirplant and logging operations at and near Jasper, Oregon, and maintainfor a period of at least sixty (60) consecutive days from the date ofposting, notices to their employees stating that (1) they will ceaseand desist in the manner set forth in paragraphs 1 (a) to (g), inclu-sive, of this Order and (2) they will take the affirmative action set forthin paragraphs 2 (a) to (c), inclusive. F.A.HILLS & F.A.GRAHAM359(e)Notify the Regional Director for the Nineteenth Region inwriting within ten days of the date of this order what steps they havetaken to comply therewith.BThe respondent Willamette Valley Lumber Operators Association,Eugene, Oregon, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a) Interfering with the administration of I. E. U. Local 71-1, orthe formation or administration of any other labor organization.;(b)Giving effect to any contract it may have entered into withI.E. U. Local 71-1, or with the I. E. U. affecting I. E. U. Local 71-1concerning wages, hours,and working conditions,whether it be acontract in existence at the time of the issuance of the complaint inthis case or one entered into subsequent to the issuance of the complaint.(c) In any manner interfering with, restraining or coercing theemployees of its members in the exercise of their rights to self-organiza-tion,to form,join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative,action, which the Board finds willeffectuate the policies of the Act :(a) Immediately notify, in writing, all of its members that it willcease and desist in the manner set forth in paragraphs 1 (a), (b), and(c) of this Order;(b)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10)days-from the date of this Order what stepsit has taken to .comply therewith.